DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5 November 2020 have been fully considered but they are not persuasive.
Applicant argues that, regarding amended claims 1 and 17, the prior art document of Maraini discloses correction algorithms that could be used to adjust weight readings based on the degree of out-of-level or motion but that Maraini requires inertial sensors and posits that ¶ 14 of Maraini, relied upon by the Examiner in the previous office action, only briefly mentions that strain gauges are useful in experimental stress analysis and does not discuss that strain gauges and inertial sensors are interchangeable. Applicant continues by arguing that because official notice has not been taken and there is no indication in Maraini, Slifkin, Bushen, or in other references that a strain gauge could be used by a controller to compensate for shifts in lading levels during motion in connection with calculating lading weight, there is no teaching, suggestion, or motivation in the art to combine the inertial sensor based motion accommodation from Maraini with Slifkin to arrive at Applicant’s claims. 

Regarding the above, the examiner respectfully disagrees that the combination of Slifkin, Maraini, and Bushen lacks any teaching, suggestion, or motivation to arrive at 
Furthermore, the examiner also notes that because both of claims 1 and 17 recites the transitional language of “comprising”, additional or unrecited elements are not precluded from the scope of the claim and accordingly, because Maraini in particular utilizes the strain gauges in any regard, such as the stress analysis and computational techniques as disclosed in ¶ 14, the additional use of inertial sensors such as argued by Applicant do not result in amended claims 1 and 17 overcoming the prior art of record. Thus, as noted in MPEP § 2111.03, Sec. I, the recited “comprising” in each of claims 1 and 17 is interpreted in an open-ended manner and thus does not exclude additional, unrecited elements in the claim. Accordingly, because Maraini explicitly notes that strain gauges are at the very least utilized for the reasons noted above and the disclosure that stress analysis techniques from such strain gauges are utilized as noted in Maraini ¶ 14, even in the event that inertial sensors make measurements that are also utilized, Maraini is still considered to teach the limitations of claims 1 and 17 pertaining to the calculation of lading weight because the recited controller needs only to calculate said lading weight “in response to signals generated by the strain gauges”.


Regarding the above, the examiner respectfully submits that because the 35 U.S.C. 103(a) rejections of claims 1 and 17 have been upheld for the reasons indicated above, each of claims 2-14 and 18 have been fully examined of their own merits and are rejected under 35 U.S.C. 103(a) for the reasons outlined in further detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Slifkin et al. US Pat 8,227,713 B1 (hereafter Slifkin), prior art of record as indicated in the IDS filed 4 January 2018 in view of Maraini US PG-PUB 2015/0219487 A1 (hereafter Maraini), prior art of record as indicated in the IDS filed 4 January 2018 and Bushen US PG-PUB 2014/0339022 A1 (hereafter Bushen).
As to claim 1: Slifkin teaches a railroad vehicle (see fig 1 and details in column 2, lines 19-24), comprising:
a truck having wheels configured to engage a railroad track (see figures 1 and 2 as well as details in column 2, lines 19-25 which notes that the described assembly is a “truck” and has wheels that are configured to engage a railroad track such as those of a train as noted in column 1, lines 13-14);
a bolster supported by the truck (see fig 1 regarding the bolster B01 as disclosed in column 2, lines 24-25);
a vessel supported by the bolster and configured to store a lading (see details in column 3, lines 45-48 which notes that the car supported by the bolster has a vessel that stores a lading because the area in which the car is loaded is considered to be such a vessel);

strain gauges mounted directly to the bolster and in physical, intimate contact with the bolster (see fig 2; the sensor SE1 is in physical, intimate contact with the bolster B01 and is embodied by a strain gauge such as indicated in column 4, lines 56-59), wherein the strain gauges are disposed at selected points on the bolster and configured to sense at least one of lateral and longitudinal strain experience by the bolster during motion of the railroad vehicle and generate signals in response thereto (see fig 2 which depicts a strain gauge SE1 disposed at a selected point on the bolster and which is configured to sense at least one of lateral and longitudinal strain experienced by the bolster B01 during motion of the railroad vehicle and generates signals in response thereto as noted in column 2, lines 45-57 which notes that a horizontal force on the brackets BR1 changes the length of the sensor and is analyzed by processor PR1 to produced data reflecting the weight of the car body - the signal indicative of such a weight is considered to be a generated signal in response to the strain experienced at the bolster during motion of the railroad vehicle); and
a controller for calculating the level of the lading within the vessel (see details in column 2, lines 61-64 which notes that a processor PR1 determines the weight of the lading and 
Slifkin does not explicitly teach the strain gauges including at least one of a set of strain gauges for measuring bending of the bolster with respect to a longitudinal axis of the vehicle and a set of strain gauges for measuring tension and compression of the bolster with respect to a lateral axis of the vehicle; and 
that the controller is configured to compensate for changes in the level of the lading during motion of the railroad vehicle in response to the signals generated by the strain gauges, the controller operable to compensate for changes in the level from braking forces in response to signals representing the bending of the bolster with respect to the longitudinal axis of the vehicle and to compensate for changes in the level from forces during curve negotiation in response to signals representing the tension and compression on the bolster with respect to the lateral axis of the vehicle.
Maraini teaches a railcar weight system (see figure 1) with at least one of a set of strain gauges (7a, 7b, 7c; fig. 2 and details in ¶ 14) for measuring bending of the bolster (bolster element 1 is considered in combination equivalent to bolster B01 of Slifkin) with respect to a longitudinal axis of the vehicle and a set of strain gauges for measuring tension and compression of the bolster with respect to a lateral axis of the vehicle (¶ 15 discloses that the sensors 7 are embodied as strain transducers 8 and accordingly are considered to be capable of or lateral measurement and accordingly because only a single bolster is claimed and it appears the two bolsters would be claimed as outlined in ¶ 48, the claim limitations are considered to be met regarding the measurement because Maraini teaches the use of strain transducers capable of both of such measurements even though only one is required such as noted above); and
a controller (see details in ¶ 27 - the disclosed micro-controller is considered equivalent to the processor PR1 of Slifkin disclosed previously) configured to compensate for changes in the level of a lading during motion of the railroad vehicle in response to the signals generated by the strain gauges (see details in ¶ 14 regarding the use of strain gauges on a railroad truck and further see details in ¶ 22 which notes that a correction algorithm can be used to adjust weight readings based on motion), the controller operable to compensate for changes in the level from braking forces in response to signals representing the bending of the bolster with respect to the longitudinal axis of the vehicle and to compensate for changes in the level from forces during curve negotiation in response to signals representing the tension and compression on the bolster with respect to the lateral axis of the vehicle (as noted above, the sensors 7a-7c include transducer components 8 as noted in ¶ 15 and are therefore considered to be capable of measuring stresses or strains of the bolster in various directions, including 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Slifkin in the manner suggested by Maraini above because such corrections can allow for an accurate weight measurement when the railway vehicle system is not in static or quasi-static conditions and thus provides a robust weighing solution by allowing weight measurements to be carried out even during motion of the vehicle as suggested in Maraini ¶ 22.
Slifkin as modified by Maraini does not explicitly teach wherein the controller is configured to calculate a lading weight in response to signals generated by the strain gauges;
wherein, in calculating the lading weight, the controller is configured to compensate for changes in the level of the lading during motion of the railroad vehicle in response to the signals generated by the strain gauges.
Bushen teaches a controller (142; ¶ 22) that is configured to calculate a lading weight in response to signals generated by strain gauges (¶ 22 notes that strain gauges may be utilized to determine a weight of a revenue car and is considered to be equivalent to calculating a lading 
wherein, in calculating the lading weight, the controller (142) is configured to compensate for changes in the level of the lading during motion of the railroad vehicle in response to the signals generated by the strain gauges (as noted in ¶ 22, the controller 142 utilizes strain gauge measurements to determine weight measurement values and when considered in combination with Maraini ¶ 14 and further in ¶ 18 which suggests the use of strain gauges attached to bolsters for railroad vehicles, is considered to at least suggest to the person of ordinary skill in the art before the effective filing date of the claimed invention to compute lading weight by a controller during motion of the railroad vehicle in response to signals generated by the strain gauges because correction algorithms can be used to adjust weight readings based on the degree of out-of-level or motion as suggested in Maraini ¶ 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Slifkin as modified by Maraini in the manner suggested by Bushen above because strain gauges provide the useful and predictable result of measuring railcar vehicle weight as suggested in Bushen ¶ 22 and when considered in combination with Slifkin and Maraini, which already discloses a sensor disposed on the bolster of such a railcar vehicle as taught by Slifkin and that this sensor may be embodied as a strain gauge as suggested by Maraini, Bushen suggests utilizing strain gauges already present to calculate lading weight such that cargo weight may be accurately determined and this may have application in determining how much lube is necessary to reduce tractive effort to overcome 

As to claim 2: Slifkin as modified by Maraini and Bushen teaches the railroad vehicle of claim 1, wherein the strain gauges (the sensors SE1 of Slifkin as described in column 4, lines 56-59) are mounted to the bolster (B01 of Slifkin) with one of bonding or welding (see details in Slifkin  column 5, lines 1-9 which notes that the strain gauges are bonded to the bolster via the use of an Allen key).

As to claim 3: Slifkin as modified by Maraini and Bushen teaches the railroad vehicle of claim 1, wherein the strain gauges (the sensors SE1 of Slifkin as described in column 4, lines 56-59) are not mounted to a load cell (see details in Slifkin column 2, lines 34-38 which notes that the sensors are mounted independently of a load cell).

As to claim 4: Slifkin as modified by Maraini and Bushen teaches the railroad vehicle of claim 1, wherein the railroad vehicle comprises a second truck opposite the truck, and the second truck comprises a second bolster that also has strain gauges (see figure 1 of Slifkin which depicts a second truck TK1 on the opposite side of the car body CB1 and also see figure 5 which depicts each car with its own truck and sensors that are linked to a communications link CL1 as noted in column 2, lines 58-60).

As to claim 5: Slifkin as modified by Maraini and Bushen teaches all of the limitations of the claimed invention as described above regarding claim 1, including strain gauges (the sensors SE1 of Slifkin as described in column 4, lines 56-59) and a bolster (B01 of Slifkin; see figures 1 and 2), but does not explicitly teach:
wherein the strain gauges are located only on lower surfaces of the bolster.
It has been held that the mere rearrangement of prior art structural components is not in itself a patentable distinguishing feature over the prior art. See, for example, MPEP § 2144.04, Part VI, Sec. C with regard to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In the present application, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Slifkin as modified by Maraini and Bushen such that the strain gauges are located only on lower surfaces of the bolster because such a location may be one of the advantageous positions in which to position such strain gauges such that detected stress is both large enough to be detected efficiently yet small enough such that hot-work from welding or similar techniques remain within standard accepted zones such as suggested by Maraini ¶ 14.

As to claim 6: Slifkin as modified by Maraini and Bushen teaches all of the limitations of the claimed invention as described above regarding claim 1, including strain gauges (the sensors SE1 of Slifkin as described in column 4, lines 56-59) and a bolster (B01 of Slifkin; see figures 1 and 2), but does not explicitly teach:
wherein the strain gauges are not located on or above upper surfaces of the bolster.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In the present application, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Slifkin as modified by Maraini and Bushen such that the strain gauges are not located on above upper surfaces of the bolster because such a location may be one of the advantageous positions in which to position such strain gauges such that detected stress is both large enough to be detected efficiently yet small enough such that hot-work from welding or similar techniques remain within standard accepted zones such as suggested by Maraini ¶ 14.

As to claim 7: Slifkin as modified by Maraini and Bushen teaches all of the limitations of the claimed invention as described above regarding claim 1, including strain gauges (the sensors SE1 of Slifkin as described in column 4, lines 56-59), a bolster (B01 of Slifkin; see figures 1 and 2), a center bowl (4 of Maraini; see figure 1 and details in ¶ 13), and side bearings of the bolster (5a, 5b of Maraini; see figure 1 and details in ¶ 13) but does not explicitly teach:
wherein the strain gauges are not located at a center or at side bearings of the bolster, such that the strain gauges are not sacrificially consumed during operation of the railroad vehicle.
It has been held that the mere rearrangement of prior art structural components is not in itself a patentable distinguishing feature over the prior art. See, for example, MPEP § 2144.04, Part VI, Sec. C with regard to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).


As to claim 8: Slifkin as modified by Maraini and Bushen teaches the railroad vehicle of claim 1, wherein the strain gauges (the sensors SE1 of Slifkin as described in column 4, lines 56-59) are mounted adjacent a bolster spring seat of the bolster (see figure 2 of Slifkin in view of figure 1 of Maraini - the position of the sensors SE1 of Slifkin is adjacent to the bolster spring seat of the bolster that is formed at the exterior edge of the bolster such as depicted in figure 1 of Maraini and accordingly when considered in combination, the strain gauges are mounted adjacent a bolster spring seat of the bolster).

As to claim 9: Slifkin as modified by Maraini and Bushen teaches the railroad vehicle of claim 1, wherein the strain gauges (the sensors SE1 of Slifkin as described in column 4, lines 56-59) are configured to be in one of wireless or hard-wired communication with the controller (see details in Slifkin column 2, lines 61-64 which notes that the sensors SE1 are connected to a processor PR1 by either wire and/or wireless link).

As to claim 13: Slifkin as modified by Maraini and Bushen teaches the railroad vehicle of claim 1, wherein the strain gauges (the sensors SE1 of Slifkin as described in column 4, lines 56-59) are configured in a longitudinal configuration having portions adjacent a common bolster spring seat (see figure 2 of Slifkin regarding the position of the sensor SE1 that is adjacent to the side arm and accordingly, when considered in combination with the configuration as depicted in Maraini figure 1, is considered to have portions adjacent a common bolster spring seat, i.e. the portion of the bolster in which the springs 3a are seated - the strain gauge has a dimension along both the longitudinal and latitudinal direction and accordingly is considered to meet the recited limitation as presently recited), such that the longitudinal configuration is configured to compensate for forces imparted to the bolster (B01 of Slifkin) during train braking (see details in MPEP § 2114, Part II regarding Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) - the claimed functional relationship between the longitudinal configuration and the compensation for forces imparted to the bolster during train braking is considered to be met because all of the structural limitations of the present claim are met as noted above and accordingly the longitudinal configuration of the strain gauges as taught by the combination of Slifkin as modified by Maraini is considered to compensate for forces imparted to the bolster during train braking).

As to claim 14: Slifkin as modified by Maraini and Bushen teaches the railroad vehicle of claim 1, wherein the strain gauges (the sensors SE1 of Slifkin as described in column 4, lines 56-59) are configured in a lateral configuration having portions adjacent laterally-opposed bolster Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) - the claimed functional relationship between the lateral configuration and the compensation for forces imparted to the bolster during curve negotiation by a train is considered to be met because all of the structural limitations of the present claim are met as noted above and accordingly the lateral configuration of the strain gauges as taught by the combination of Slifkin as modified by Maraini is considered to compensate for forces imparted to the bolster during curve negotiation by a train).

As to claim 17: Slifkin teaches a railroad vehicle (see figure 1 and details in column 2, lines 19-24), comprising:
a truck having wheels configured to engage a railroad track (see figures 1 and 2 as well as details in column 2, lines 19-25 which notes that the described assembly is a “truck” and has wheels that are configured to engage a railroad track such as those of a train as noted in column 1, lines 13-14);

a vessel supported by the bolster and configured to store a lading (see details in column 3, lines 45-48 which notes that the car supported by the bolster has a vessel that stores a lading because the area in which the car is loaded is considered to be such a vessel);
a measurement system for measuring a level of the lading within the vessel (see details in column 2, lines 45-57 which notes that sensors SE1 are utilized to measure a weight of the car body as if flexes the bolster B01 in each track and therefore is considered to be a measurement system that measures a level of the lading within the vessel because the level of the cargo amount in the vessel is directly proportional to the weight upon the sensors and therefore directly proportional to the readings of said sensors), the measurement system comprising:
gauges mounted to the bolster (see figure 2; the sensor SE1 is embodied by a strain gauge such as indicated in column 4, lines 56-59 and is mounted to the bolster as depicted), wherein the gauges are disposed at selected points on the bolster (see figure 2 regarding the location of the gauge on the bolster), and the gauges are configured to sense at least one of lateral and longitudinal localized displacement experienced by the bolster during motion of the railroad vehicle and generate signals in response thereto (see figure 2 which depicts a strain gauge SE1 disposed at a selected point on the bolster and which is configured to sense at least one of lateral and longitudinal strain experienced by the bolster B01 during motion of the railroad vehicle and generates signals in response thereto as noted in column 2, lines 45-57 which notes that a horizontal force on the brackets BR1 changes the length of the sensor and is 
 a controller for calculating the level of the lading within the vessel (see details in column 2, lines 61-64 which notes that a processor PR1 determines the weight of the lading and therefore is considered to calculate the level of the lading within the vessel because such a weight is directly proportional to the amount of the lading as further indicated in column 3, lines 52-61 wherein it is noted that the sensors are calibrated to weights that directly correspond to flexure of the bolsters and therefore indicate the level of the lading within the vessel).
Slifkin does not explicitly teach the strain gauges including at least one of a set of strain gauges for measuring bending of the bolster with respect to a longitudinal axis of the vehicle and a set of strain gauges for measuring tension and compression of the bolster with respect to a lateral axis of the vehicle; and 
that the controller is configured to compensate for changes in the level of the lading during motion of the railroad vehicle in response to the signals generated by the strain gauges, the controller operable to compensate for changes in the level from braking forces in response to signals representing the bending of the bolster with respect to the longitudinal axis of the vehicle and to compensate for changes in the level from forces during curve negotiation in response to signals representing the tension and compression on the bolster with respect to the lateral axis of the vehicle.
or lateral measurement and accordingly because only a single bolster is claimed and it appears the two bolsters would be claimed as outlined in ¶ 48, the claim limitations are considered to be met regarding the measurement because Maraini teaches the use of strain transducers capable of both of such measurements even though only one is required such as noted above); and
a controller (see details in ¶ 27 - the disclosed micro-controller is considered equivalent to the processor PR1 of Slifkin disclosed previously) configured to compensate for changes in the level of a lading during motion of the railroad vehicle in response to the signals generated by the strain gauges (see details in ¶ 14 regarding the use of strain gauges on a railroad truck and further see details in ¶ 22 which notes that a correction algorithm can be used to adjust weight readings based on motion), the controller operable to compensate for changes in the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Slifkin in the manner suggested by Maraini above because such corrections can allow for an accurate weight measurement when the railway vehicle system is not in static or quasi-static conditions and thus provides a robust weighing solution by allowing weight measurements to be carried out even during motion of the vehicle as suggested in Maraini ¶ 22.
Slifkin as thus far modified by Maraini does not explicitly teach that the gauges are not located on or above upper surfaces of the bolster.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In the present application, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Slifkin as modified by Maraini such that the strain gauges are not located on above upper surfaces of the bolster because such a location may be one of the advantageous positions in which to position such gauges such that detected stress is both large enough to be detected efficiently yet small enough such that hot-work from welding or similar techniques remain within standard accepted zones such as suggested by Maraini page 1, ¶ 14.
Slifkin as modified by Maraini does not explicitly teach wherein the controller is configured to calculate a lading weight in response to signals generated by the strain gauges;
wherein, in calculating the lading weight, the controller is configured to compensate for changes in the level of the lading during motion of the railroad vehicle in response to the signals generated by the strain gauges.
Bushen teaches a controller (142; ¶ 22) that is configured to calculate a lading weight in response to signals generated by strain gauges (¶ 22 notes that strain gauges may be utilized to determine a weight of a revenue car and is considered to be equivalent to calculating a lading weight in response to signals generated by the strain gauges - the difference between the gross weight of the revenue car and the current measurement determined by the strain gauge equals the weight of the cargo and is therefore considered to be determining the lading weight);

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Slifkin as modified by Maraini in the manner suggested by Bushen above because strain gauges provide the useful and predictable result of measuring railcar vehicle weight as suggested in Bushen ¶ 22 and when considered in combination with Slifkin and Maraini, which already discloses a sensor disposed on the bolster of such a railcar vehicle as taught by Slifkin and that this sensor may be embodied as a strain gauge as suggested by Maraini, Bushen suggests utilizing strain gauges already present to calculate lading weight such that cargo weight may be accurately determined and this may have application in determining how much lube is necessary to reduce tractive effort to overcome frictional forces between wheels of the trailing cars when the railcar is navigating curved or sloped sections as noted in Bushen ¶ 2. Such a modification would thus provide the useful and .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Slifkin et al. US Pat 8,227,713 B1 (hereafter Slifkin), prior art of record as indicated in the IDS filed 4 January 2018 in view of Maraini US PG-PUB 2015/0219487 A1 (hereafter Maraini), prior art of record as indicated in the IDS filed 4 January 2018, and Bushen US PG-PUB 2014/0339022 A1 (hereafter Bushen), as applied to claims 1-9, 13, 14, and 17 above, and further in view of Georgeson et al. US PG-PUB 2013/0132004 A1 (hereafter Georgeson), prior art of record.
As to claim 10: Slifkin as modified by Maraini and Bushen teaches all of the limitations of the claimed invention as described above regarding claim 1, including strain gauges (the sensors SE1 of Slifkin as described in column 4, lines 56-59), a controller (PR1 of Slifkin; see details in column 2, lines 48-51), but does not explicitly teach:
wherein the strain gauges and the controller form parts of a fuel monitoring and management system, and the fuel monitoring and management system further comprises a recording device and a communications package.
Georgeson teaches a monitoring system (see figure 2) including a transducer (240; see figure 2 and details in page 2, ¶ 17) and a controller (500; see figure 3 and details in page 3, ¶ 29) that forms parts of a fuel monitoring and management system (200; see figure 2), and the fuel monitoring and management system further comprises a recording device and a communications package (see details in page 3, ¶ 31 regarding the memory device 510 that 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Slifkin as modified by Maraini and Bushen as suggested above by Georgeson because all of the necessary components to enable fuel monitoring, i.e. a transducer, a controller, and a memory, are already disclosed in the combination of Slifkin, Maraini, and Bushen and therefore such a modification would not require additional hardware and/or software while also obtaining the useful benefit of allowing the existing hardware and/or software to monitor the fuel level of the railcar on which the components are disposed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Slifkin et al. US Pat 8,227,713 B1 (hereafter Slifkin), prior art of record as indicated in the IDS filed 4 January 2018 in view of Maraini US PG-PUB 2015/0219487 A1 (hereafter Maraini), prior art of record as indicated in the IDS filed 4 January 2018 and Bushen US PG-PUB 2014/0339022 A1 (hereafter Bushen), as applied to claims 1-9, 13, 14, and 17 above, and further in view of Miyazaki US Pat 6,006,597 (hereafter Miyazaki), prior art of record.
As to claim 11: Slifkin as modified by Maraini and Bushen teaches all of the limitations of the claimed invention as described above regarding claim 1, including strain gauges (the sensors SE1 of Slifkin as described in column 4, lines 56-590, but does not explicitly teach:

Miyazaki teaches that strain gauges may be sealed by a sealing agent or adhesive agent (see details in column 8, lines 9-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Slifkin as modified by Maraini and Bushen in the manner suggested by Miyazaki above because such a strain gauge sealing is an art recognized means of achieving the useful and predictable result of fixing the strain gauges to the points of interest for testing while also ensuring that the gauges are somewhat protected from the outside environment and can thus serve to prevent damage to the gauges.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Slifkin et al. US Pat 8,227,713 B1 (hereafter Slifkin), prior art of record as indicated in the IDS filed 4 January 2018 in view of Maraini US PG-PUB 2015/0219487 A1 (hereafter Maraini), prior art of record as indicated in the IDS filed 4 January 2018 and Bushen US PG-PUB 2014/0339022 A1 (hereafter Bushen), as applied to claims 1-9, 13, 14, and 17 above, and further in view of Ledbetter et al. US PG-PUB 2015/0367862 A1 (hereafter Ledbetter), prior art of record.
As to claim 12: Slifkin as modified by Maraini and Bushen teaches all of the limitations of the claimed invention as described above regarding claim 1, including a vessel (see details in Slifkin column 3, lines 45-48 which notes that the car supported by the bolster has a vessel that 
wherein the vessel is a cryogenic tank configured to store cryogenic fuel.
Ledbetter teaches a vehicle system (see figure 10) utilizing a vessel that is a cryogenic tank configured to store cryogenic fuel (see details in ¶ 27 which notes that a fuel tender, such as described in ¶ 59 by fuel tender vehicle 110, has a cryogenic LNG storage tank and accordingly is considered to be a vessel that is a cryogenic tank configured to store cryogenic fuel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Slifkin as modified by Maraini and Bushen such that the vessel of Slifkin is a cryogenic tank configured to store cryogenic fuel such as suggested by Ledbetter because the transportation of cryogenic fuel achieves the useful and predictable result of both transporting such fuel to distant locations where it is required while also utilizing any boil off gas from the storage tank in the transporting on-board engine such as noted in Ledbetter page 2, ¶ 28 and 29.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Slifkin et al. US Pat 8,227,713 B1 (hereafter Slifkin), prior art of record as indicated in the IDS filed 4 January 2018 in view of Maraini US PG-PUB 2015/0219487 A1 (hereafter Maraini), prior art of record as indicated in the IDS filed 4 January 2018 and Bushen US PG-PUB 2014/0339022 A1 (hereafter Bushen), as applied to claims 1-9, 13, 14, and 17 above, and further in view of Hesser et al. US PG-PUB 2008/0304065 A1 (hereafter Hesser), prior art of record.
claim 18: Slifkin as modified by Maraini and Bushen teaches all of the limitations of the claimed invention as described above regarding claim 17, including gauges (the sensors SE1 of Slifkin as described in column 4, lines 56-59), but does not explicitly teach:
wherein the gauges comprise one or more physical displacement gauges comprising: eddy current, capacitance, laser, confocal, inductive and magneto-inductive.
Hesser teaches that strain gauges are equivalent to laser sensors when utilized in railroad applications to measure displacement (see details in page 2, ¶ 24 which notes that strain gauges are considered to be an alternative and/or equivalent to laser sensors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Slifkin as modified by Maraini by utilizing laser physical displacement gauges as the gauges in Slifkin as suggested by Hesser because such sensors are an art recognized equivalent displacement gauge to strain gauges utilized in railroad applications such as suggested in page 2, ¶ 2 of Hesser.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                           
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856